Citation Nr: 0604867	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  05-12 131	)	DATE
	)
	)


THE ISSUES

1.  Whether a February 1981 decision of the Board of 
Veterans' Appeals (Board), which denied an increase in a 10 
percent rating for gastroduodenal irritability, should be 
revised or reversed on the basis of clear and unmistakable 
error (CUE).   
 
2.  Whether an August 2000 decision of the Board, which 
denied an increase in a 10 percent rating for gastroduodenal 
irritability, should be revised or reversed on the basis of 
CUE.   
 
3.  Whether an October 2003 decision of the Board, which 
denied an increase in a 10 percent rating for gastroduodenal 
irritability, should be revised or reversed on the basis of 
CUE.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from August 1970 to April 
1972.  

This matter came before the Board on a March 2005 motion from 
the veteran alleging CUE in February 1981, August 2000, and 
October 2003 Board decisions all of which denied an increase 
in a 10 percent rating for gastroduodenal irritability.  


FINDINGS OF FACT

1.  The February 1981 Board decision, which denied an 
increase in a 10 percent rating for gastroduodenal 
irritability, was reasonably supported by the evidence then 
of record and by prevailing legal authority, and the Board's 
decision was not undebatably erroneous.  

2.  The August 2000 Board decision denied an increase in a 10 
percent rating for gastroduodenal irritability.  

3.  In April 2001, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board's 
August 2000 decision.  

4.  The October 2003 Board decision, which denied an increase 
in a 10 percent rating for gastroduodenal irritability, was 
reasonably supported by the evidence then of record and by 
prevailing legal authority, and the Board's decision was not 
undebatably erroneous.  


CONCLUSIONS OF LAW

1.  There was no CUE in the February 1981 Board decision 
which denied an increase in a 10 percent rating for 
gastroduodenal irritability.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 20.1403 (2005).  

2.  The August 2000 Board decision has been vacated by the 
Court and is not final, such Board decision is not the proper 
subject for a motion that it was based on CUE.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1400 (2005).  

3.  There was no CUE in the October 2003 Board decision which 
denied an increase in a 10 percent rating for gastroduodenal 
irritability.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1403 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and will be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations codified at 38 C.F.R. §§ 20.1400-1411.  

CUE is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  38 
C.F.R. § 20.1403(a).  Generally, CUE is present when either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Id.  Review for 
CUE in a prior Board decision must be based on the record and 
the law that existed when the decision was made.  38 C.F.R. § 
20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made; if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable. 38 C.F.R. § 20.1403(c).  Examples of situations 
that are not CUE include the following:  (1) Changed 
diagnosis-a new diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) duty to assist-
the VA's failure to fulfill the duty to assist; and, (3) 
evaluation of evidence--a disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d); See 
Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Baldwin v. 
West, 15 Vet. App. 302 (2001), 13 Vet. App. 1 (1999); Bustos 
v. West, 179 F.3d 1378 (Fed.Cir. 1999); Link v. West, 12 Vet. 
App. 39 (1998); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 
(1992).  Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).  

I.  February 1981 Board Decision

The veteran had active service from August 1970 to April 
1972.  

In June 1972, the RO granted service connection and a 10 
percent rating for gastroduodenal irritability.  

A February 1981 Board decision denied an increase in a 10 
percent rating for gastroduodenal irritability.  In June 
1981, on reconsideration, the Board also denied an increase 
in a 10 percent rating for gastroduodenal irritability.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating criteria in effect at the time of the February 
1981 Board decision provided that a 10 percent rating was 
assigned for moderate irritable colon syndrome (spastic 
colitis, mucous colitis, etc.), with frequent episodes of 
bowel disturbance and abdominal distress.  A 30 percent 
rating was assigned for severe irritable colon syndrome, with 
diarrhea, or alternating diarrhea and constipation, and more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (1981).  

Very briefly, the evidence of record at the time of the 
February 1981 Board decision included an April 1980 statement 
from R. G. Font, M.D.; May 1980 VA treatment records, 
including hospital reports; and an August 1980 VA 
gastrointestinal examination report.  

Based on a review of such evidence, the Board denied a rating 
in excess of 10 percent for the veteran's service-connected 
gastroduodenal irritability.  The Board concluded that the 
veteran's gastrointestinal condition was productive of no 
more than moderate disability.  The Board indicated that 
while the veteran experienced pain and discomfort as a result 
of his gastrointestinal condition, the Board was unable to 
conclude that the manifestations of that disability were of 
such severity to warrant a higher 30 percent rating.  

The veteran essentially contends that the Board incorrectly 
interpreted the criteria for a severe disability under 
Diagnostic Code 7913; that the Board relied on objective 
findings, or the lack of such findings, and that such 
reliance was inconsistent with the symptoms of his service-
connected gastrointestinal disorder; and that the Board 
weighed symptoms and findings unrelated to his service-
connected disorder (such as slight rectal bleeding, no 
anemia, etc.).  The veteran also alleges that the Board's 
decision was clearly erroneous as a matter of law as it 
weighed unrelated findings outside the rating criteria of 
Diagnostic Code 7319.  The veteran has further alleged that 
the Board ignored medical treatise evidence relating to 
irritable bowel syndrome.  

One means of establishing CUE is to demonstrate that the 
correct facts, as they were known at that time, were not 
before the Board at the time of the decision.  38 C.F.R. 
§ 20.1403(a).  From a review of the February 1981 Board 
decision, it is clear that the correct facts, as they were 
known at the time, were considered.  The discussion of the 
evidence in that decision was clearly consistent with the 
facts at that time.  The Board reported the evidence of 
record, including a statement from a private physician, VA 
treatment records, and a VA examination report and discussed 
such evidence in its decision.  

Another means by which to establish CUE is to demonstrate 
that the Board incorrectly applied the statutory or 
regulatory provisions at that time.  Such misapplication must 
result in an error that is undebatable, such that reasonable 
minds could not differ that the result would have been 
manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  The Board finds that the February 1981 Board 
decision correctly applied the criteria set forth in 
Diagnostic Code 7319.  The February 1981 decision correctly 
set forth the criteria necessary to determine the disability 
rating for the veteran's service-connected gastroduodenal 
irritability.  The Board made findings of fact and 
specifically determined that based on such criteria an 
increased rating was not warranted because the criteria for a 
rating more than 10 percent were not met.

The veteran essentially disagrees with how the facts were 
weighed by the Board in its February 1981 decision.  However, 
a disagreement with how the Board evaluated the facts is not 
CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  As to the 
allegations that medical treatises were not considered, the 
Board considered the veteran's current symptomatology in 
rating his service-connected gastroduodenal irritability.  
The medical treatises cited by the veteran were not 
specifically of record and did not refer to his current 
symptomatology.  

Considering the evidence available at the time of such 
decision, and the law then in effect, there is nothing to 
compel a conclusion, to which reasonable minds could not 
differ, that a rating higher than 10 percent was warranted at 
that time.  There is no undebatable error of fact or law that 
would have manifestly changed the outcome.  

Therefore, the Board concludes that the veteran has not 
demonstrated the type of error required to establish CUE in 
the February 1981 Board decision, and the CUE motion must be 
denied.  

II.  August 2000 Board Decision

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court. 38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  

The veteran filed a motion for revision based on CUE directed 
at the Board's August 2000 decision which denied an increase 
in a 10 percent rating for gastroduodenal irritability.  
However, the August 2000 Board decision is a nullity, as it 
was vacated and remanded by an April 2001 Court order.  The 
August 2000 Board decision is not final, and thus it is not 
the proper subject for a motion of CUE.  Accordingly, the 
Board does not have jurisdiction to adjudicate the merits of 
the motion and it is dismissed.  

III.  October 2003 Board Decision

The October 2003 Board decision denied an increase in a 10 
percent rating for gastroduodenal irritability.  

The rating criteria in effect at the time of the October 2003 
Board decision provided that a 10 percent rating was assigned 
for moderate irritable colon syndrome (spastic colitis, 
mucous colitis, etc.), with frequent episodes of bowel 
disturbance and abdominal distress.  A 30 percent rating was 
assigned for severe irritable colon syndrome, with diarrhea, 
or alternating diarrhea and constipation, and more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2002).  

Very briefly, the evidence of record at the time of the 
October 2003 Board decision included a January 1999 VA 
gastrointestinal examination report, and an April 2002 VA 
gastrointestinal examination report with a November 2002 
addendum.  

Based on a review of such evidence, the Board denied a rating 
in excess of 10 percent for the veteran's service-connected 
gastroduodenal irritability.  The Board indicated that the 
veteran's gastroduodenal irritability was manifested 
primarily by complaints of alternating diarrhea and 
constipation, abdominal discomfort following meals, and by 
the absence of clinical evidence of weight loss, anemia, 
pain, tenderness, abdominal distention, or ascites.  The 
Board concluded that the evidence did not support a finding 
that an increased rating could be awarded.  The Board stated 
that the objective evidence did not demonstrate that the 
nature of the veteran's gastrointestinal irritability was 
productive of severe impairment, in view of the absence of 
pertinent clinical findings.  The Board indicated that the 
preponderance of the evidence was against the veteran's claim 
for an increased rating.  The Board also noted that the 
veteran refused to undergo various diagnostic testing 
requested by the VA.  

The veteran essentially contends that the Board incorrectly 
interpreted the criteria for a severe disability under 
Diagnostic Code 7913; that the Board relied on objective 
findings, or the lack of such findings, and that such 
reliance was inconsistent with the alleged symptoms of his 
service-connected gastrointestinal disorder; and that the 
Board weighed symptoms and findings unrelated to his service-
connected disorder (such as slight rectal bleeding, no 
anemia, etc.).  The veteran also alleges that the Board's 
decision was clearly erroneous as a matter of law as it 
weighed unrelated findings outside the rating criteria of 
Diagnostic Code 7319.  The veteran has further alleged that 
the Board ignored medical treatise evidence relating to 
irritable bowel syndrome.  

One means of establishing CUE is to demonstrate that the 
correct facts, as they were known at that time, were not 
before the Board at the time of the decision.  38 C.F.R. 
§ 20.1403(a).  From a review of the October 2003 Board 
decision, it is clear that the correct facts, as they were 
known at the time, were considered.  The discussion of the 
evidence in that decision was clearly consistent with the 
facts at that time.  The Board reported the evidence of 
record, specifically the January 1999 VA gastrointestinal 
examination report and the April 2002 VA gastrointestinal 
examination report and November 2002 addendum, and discussed 
such evidence in its decision.  

Another means by which to establish CUE is to demonstrate 
that the Board incorrectly applied the statutory or 
regulatory provisions at that time.  Such misapplication must 
result in an error that is undebatable, such that reasonable 
minds could not differ that the result would have been 
manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  The Board finds that the October 2003 Board 
decision correctly applied the criteria set forth in 
Diagnostic Code 7319.  The October 2003 decision correctly 
set forth the criteria necessary to determine the disability 
rating for the veteran's service-connected gastroduodenal 
irritability.  The Board made findings of fact and 
specifically determined that based on such criteria an 
increased rating was not warranted because the criteria for a 
rating greater than 10 percent were not met.  

The veteran essentially disagrees with how the facts were 
weighed by the Board in its October 2003 decision.  However, 
a disagreement with how the Board evaluated the facts is not 
CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  As to the 
allegations that medical treatises were not considered, the 
Board considered the veteran's objectively symptomatology in 
rating his service-connected gastroduodenal irritability.  
The medical treatises cited by the veteran did not refer to 
any specific medical findings regarding the veteran, but 
discussed general medical information.  

Considering the evidence available at the time of such 
decision, and the law then in effect, there is nothing to 
compel a conclusion, to which reasonable minds could not 
differ, that a higher 30 percent rating was warranted at that 
time.  There is no undebatable error of fact or law that 
would have manifestly changed the outcome.  

Therefore, the Board concludes that the veteran has not 
demonstrated the type of error required to establish CUE in 
the October 2003 Board decision, and the CUE motion must be 
denied.  









	(CONTINUED ON NEXT PAGE)





ORDER

The motion to revise or reverse the February 1981 Board 
decision denying an increase in a 10 percent rating for 
gastroduodenal irritability on the basis of CUE is denied.  

The motion to revise or reverse the August 2000 Board 
decision denying an increase in a 10 percent rating for 
gastroduodenal irritability on the basis of CUE is dismissed.  

The motion to revise or reverse the October 2003 Board 
decision denying an increase in a 10 percent rating for 
gastroduodenal irritability on the basis of CUE is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


